 

Exhibit 10.2

 

ONEOK, INC.

 

2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

January 1, 2005

 



--------------------------------------------------------------------------------

 

ONEOK, INC.

2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Table of Contents

 

            Page


--------------------------------------------------------------------------------

PURPOSE

    

1

    

PART A EXCESS RETIREMENT BENEFITS

   1

ARTICLE I PURPOSE AND SCOPE OF PART A

   1

ARTICLE II ELIGIBILITY AND PARTICIPATION

   1

2.1

    

Eligibility for Selection

   1

2.2

    

Selection of Part A Participants in the Plan

   2

2.3

    

Scope of Part A Participation

   2

2.4

    

Election to Defer Compensation

   2

ARTICLE III EXCESS RETIREMENT BENEFIT

   3

3.1

    

Excess Retirement Benefit

   3

3.2

    

Payment of Excess Retirement Benefit

   3

3.3

    

Subsequent Elections; Deferred SERP Benefit Commencement Date

   4

3.4

    

Vesting of Excess Retirement Benefit

   5

3.5

    

Disability

   5

3.6

    

Death

   5

3.7

    

Nonqualified Deferred Compensation Plan Requirements

   5

ARTICLE IV BENEFICIARY

   5

ARTICLE V LEAVE OF ABSENCE

   5

ARTICLE VI ADMINISTRATION OF PART A OF THE PLAN

   5

PART B SUPPLEMENTAL RETIREMENT BENEFITS

   6

ARTICLE I PURPOSE AND SCOPE OF PART B

   6

ARTICLE II ELIGIBILITY AND PARTICIPATION

   6

2.1

    

Eligibility for Selection

   6

2.2

    

Selection of Part B Participants in the Plan

   6

2.3

    

Scope of Part B Participation

   7

2.4

    

Documents, Forms, Confirming Participation and Benefits

   7

2.5

    

Election to Defer Compensation

   7

ARTICLE III SUPPLEMENTAL RETIREMENT BENEFIT

   7

3.1

    

Supplemental Retirement Benefit

   7

3.2

    

Payment of Supplemental Retirement Benefit

   10

3.3

    

Subsequent Elections; Deferred SERP Benefit Commencement Date

   11

3.4

    

Vesting of Supplemental Retirement Benefit

   11

 

- i -



--------------------------------------------------------------------------------

3.5

    

Forfeitability of Retirement Benefit

   12

3.6

    

Death of Part B Participant

   12

3.7 In the event of the death of a Part B Participant prior to Retirement, an
amount equal to fifty-five percent (55%) of his/her vested Supplemental
Retirement Benefit shall be paid to his/her Beneficiary in the form and at the
time his/her Retirement Plan Benefit is paid after his/her death. Nonqualified
Deferred Compensation Plan Requirements. Notwithstanding anything to the
contrary expressed or implied herein, the deferral of all Compensation under
this Plan shall be subject to the requirements set forth in Article XI, Section
11.1 of Part C of the Plan.

   12

ARTICLE IV BENEFICIARY

   12

ARTICLE V SUPPLEMENTAL RETIREMENT BENEFIT ADJUSTMENTS

   12

ARTICLE VI LEAVE OF ABSENCE

   12

ARTICLE VII ADMINISTRATION OF PART B OF THE PLAN

   12

PART C PLAN ADMINISTRATION AND MISCELLANEOUS PROVISIONS

   13

ARTICLE I PURPOSE AND SCOPE OF PART C

   13

ARTICLE II DEFINITIONS AND CONSTRUCTION

   13

2.1

    

Definitions

   13

2.2

    

Construction

   18

2.3

    

Plan Purpose

   18

ARTICLE III COMMITTEE

   18

3.1

    

Appointment of Committee

   18

3.2

    

Committee Officials

   19

3.3

    

Committee Action

   19

3.4

    

Committee Rules and Powers

   19

3.5

    

Reliance on Certificates, etc.

   19

3.6

    

Liability of Committee

   19

3.7

    

Determination of Benefits

   20

3.8

    

Information to Committee

   20

ARTICLE IV ADOPTION OF PLAN BY SUBSIDIARY, AFFILIATED OR ASSOCIATED COMPANIES

   20

ARTICLE V SOURCE OF BENEFITS

   20

5.1

    

Benefits Payable

   20

5.2

    

Investments to Facilitate Payment of Benefits

   20

5.3

    

Ownership of Insurance Contracts

   21

5.4

    

Trust for Payment of Supplemental Retirement Benefits

   21

ARTICLE VI TERMINATION OF EMPLOYMENT

   22

ARTICLE VII TERMINATION OF PARTICIPATION

   22

ARTICLE VIII TERMINATION, AMENDMENT, MODIFICATION, OR SUPPLEMENT OF THE PLAN

   22

8.1

    

Amendment or Termination

   22

 

- ii -



--------------------------------------------------------------------------------

8.2

    

Rights and Obligations Upon Amendment, Termination

   23

ARTICLE IX TREATMENT OF BENEFITS

   24

ARTICLE X RESTRICTIONS ON ALIENATION OF BENEFITS

   24

ARTICLE XI MISCELLANEOUS

   24

11.1

    

Deferral of Compensation Requirements

   24

11.2

    

Execution of Receipts and Releases

   25

11.3

    

No Guarantee of Interests

   25

11.4

    

Company Records

   25

11.5

    

Evidence

   26

11.6

    

Notice

   26

11.7

    

Change of Address

   26

11.8

    

Effect of Provisions

   26

11.9

    

Headings

   26

11.10

    

Governing Law

   26

11.11

    

Effective Date

   27

 

- iii -



--------------------------------------------------------------------------------

 

ONEOK, INC.

2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

PURPOSE

 

The purpose of the ONEOK, Inc. 2005 Supplemental Executive Retirement Plan is to
provide the specified benefits to employees who are in a select group of
management or highly compensated employees who contribute materially to the
continued growth, development and future business success of ONEOK, Inc., and
its subsidiaries, effective January 1, 2005. It is the intention of ONEOK, Inc.
that the Plan and the particular benefits provided to individuals hereunder be
administered as an unfunded deferred compensation and excess benefit plans
established and maintained for a select group of management or highly
compensated employees.

 

This Plan is a new and separate plan, and except as otherwise expressly provided
herein, is not a continuation, successor plan to, or an amendment or restatement
of the preexisting and separate ONEOK, Inc. Supplemental Executive Retirement
Plan, as terminated and frozen pursuant to the terms thereof, effective December
31, 2004 (hereinafter referred to as the “Prior Frozen SERP”). It is intended
that no individual shall be entitled to benefit under the both the Prior Frozen
SERP and this Plan.

 

The Plan is intended to meet all requirements of Section 409A of the Code for
compensation deferred under the Plan to not be includible in gross income of the
Participant until actually paid or distributed pursuant to the Plan.

 

PART A EXCESS RETIREMENT BENEFITS

 

ARTICLE I

PURPOSE AND SCOPE OF PART A

 

The provisions of Part A of the Plan shall establish and provide excess
retirement benefits to Employees of the Company who are (i) in a select group of
management or highly compensated employees of the Company within the meaning of
Sections 201(a)(7), 301(a)(9) and 401(a)(1) of ERISA, and (ii) selected to
participate in Excess Retirement Benefits pursuant to the terms and provisions
of this Part A of the Plan. The Excess Retirement Benefits provided to
participants under Part A of the Plan are separate and independent from
Supplemental Retirement Benefits provided under Part B of the Plan.

 

ARTICLE II

ELIGIBILITY AND PARTICIPATION

 

2.1 Eligibility for Selection.

 

In order to be eligible to be selected as a Part A Participant in the Plan
pursuant to Section 2.2 of this Article II, below, an Employee must be in a
select group of management or highly compensated employees of the Company, as
determined by the Chief Executive Officer, or the Committee in the case of the
Chief Executive Officer, in the Chief Executive Officer’s (or Committee’s, as
applicable)sole and absolute discretion.

 



--------------------------------------------------------------------------------

An eligible Employee may become a Part A Participant in the Plan only by being
selected for participation pursuant to Section 2.2 of this Article II, below.

 

2.2 Selection of Part A Participants in the Plan. In order to participate in
Part A of the Plan an eligible Employee must also be specifically selected by
the Chief Executive Officer, or in the case of the Chief Executive Officer, by
the Committee, to be a Part A Participant in the Plan, with such selection to be
in the Chief Executive Officer’s (or Committee’s, as applicable) sole and
absolute discretion. It is not intended by the Plan that every eligible Employee
is required to be, or necessarily will be selected to be a Part A Participant in
the Plan, and an eligible Employee who is not selected to be a Part A
Participant pursuant to this Section 2.2, shall not be entitled to any benefit
or payment under Part A of the Plan. The selection of any eligible Employee to
be a Part A Participant in the Plan by the Chief Executive Officer/Committee,
shall be confirmed in writing by a written instrument and/or memorandum in such
form as is prescribed by the Committee which shall be maintained in the records
of the Company.

 

Provided, that no Employee who is a participant in the Prior Frozen SERP or
entitled to receive any benefit or payment under the Prior Frozen SERP shall be
selected to be a Part A Participant in the Plan; and it may be made a condition
to the selection of an eligible Employee as a Part A Participant that such
Employee shall have elected in writing to completely terminate his/her
participation in the Prior Frozen SERP and waive all his/her entitlement to any
benefit or payment under the Prior Frozen SERP; and notwithstanding anything
otherwise provided herein, any eligible Employee who becomes a Part A
Participant shall be deemed to consent and agree that his/her participation in
Part A of the Plan shall supersede and cancel any entitlement he/she had to any
benefit or payment under the Prior Frozen SERP.

 

2.3 Scope of Part A Participation. An Employee who is eligible and is selected
to be a Part A Participant in the Plan shall, as a Part A Participant, be
entitled solely to the rights and benefits provided under the terms of Part A of
the Plan, and such eligibility and selection shall not entitle such Employee to
participate in Part B of the Plan or to receive benefits thereunder; provided,
that an Employee who is an Officer of the Company may be selected to be a Part A
Participant and a Part B Participant under the Plan.

 

2.4

Election to Defer Compensation. Each Employee/Officer who becomes a Part A
Participant in the Plan shall be required to sign and deliver to the Committee,
or its designee, a written Election related to the payment of his/her Excess
Retirement Benefit at the time or times specified by the Plan, including any
voluntary or deemed Subsequent Elections that occur pursuant to the Plan
subsequent to his/her Initial Participation Date. The written Election of a Part
A Participant shall be made on or before the expiration of thirty (30) days
after the Initial Participation Date of such Part A Participant, and if or to
the extent any Part A Participant shall fail to sign and deliver such a written
Election within that time and in the manner prescribed by the Committee he/she
shall nevertheless be considered for all purposes, by reason of his/her
participation in the Plan, to have made an Election at his/her Initial
Participation Date to defer Compensation in the manner provided for in the Plan,
and to have elected, agreed and consented to, and to make any elections, whether
upon his/her Initial Participation Date or thereafter in

 

- 2 -



--------------------------------------------------------------------------------

 

accordance with and subject to the terms and provisions of the Plan, including
without limitation, any Subsequent Elections as provided for pursuant to Article
III of this Part A, below.

 

ARTICLE III

EXCESS RETIREMENT BENEFIT

 

3.1 Excess Retirement Benefit. The Company shall pay to each Part A Participant
the vested Excess Retirement Benefit attributable to a Part A Participant’s
annual eligible compensation under the Retirement Plan that is in excess of the
limitations on such Part A Participant’s Retirement Plan benefits contained in
Code Sections 401(a)(17) and 415(b). The Excess Retirement Benefit will be
computed by applying the same benefit formula, vesting provisions, and early
retirement provisions as are in and apply to the Part A Participant’s Retirement
Plan Benefit under the Retirement Plan.

 

3.2 Payment of Excess Retirement Benefit. A. Subject to paragraphs B, C, D and E
of this Section 3.2, below, the Excess Retirement Benefit shall be paid to the
Part A Participant entitled thereto or his/her Beneficiary, commencing on
his/her Normal SERP Benefit Commencement Date, and thereafter at the same time
and in the same form of benefit, and actuarially adjusted to the same extent, as
the corresponding Retirement Plan Benefit of such Part A Participant (or
Beneficiary, if applicable) is paid under the Retirement Plan.

 

B. Provided, that except in the case of and to the extent of a Key Employee
Required Deferral, a Part A Participant shall be entitled to make a Subsequent
Election to change the date of distribution and payment of his/her Excess
Retirement Benefit from his/her Normal SERP Benefit Commencement Date to the
Deferred SERP Benefit Commencement Date resulting from such election, if:

 

(i) he/she does not commence receiving payment of his/her Retirement Plan
Benefit on or before his/her Normal SERP Benefit Commencement Date,

 

(ii) he/she makes a corresponding Subsequent Election with respect to the
Supplemental Retirement Benefit, if any, he/she is entitled to under Part B of
the Plan, and

 

(iii) he/she delivers a written notification of such Subsequent Election to the
Committee,  , or its designee, in the form it prescribes, not less than twelve
(12) months prior to his/her Normal SERP Benefit Commencement Date.

 

The Committee, in its discretion, may allow a Part A Participant to make a
Subsequent Election as to any Deferred SERP Benefit Commencement Date
established for the payment of his/her Excess Retirement Benefit under and
subject to the same conditions and requirements as set forth above in this
paragraph 3.2.B.

 

Provided, that notwithstanding the foregoing, a Subsequent Election deferral
will always occur pursuant to a Part A Participant’s initial Election in any
case in which he/she does not commence receiving his/her Retirement Plan Benefit
on his/her Normal SERP Benefit Commencement Date, or on or before a Deferred
SERP Benefit Commencement

 

- 3 -



--------------------------------------------------------------------------------

Date, in accordance with paragraph D of this Section 3.2, below, notwithstanding
that no other written notification is delivered by him/her pursuant to the
foregoing provisions.

 

C. Notwithstanding anything otherwise provided in the Plan or in any Election or
Subsequent Election of a Part A Participant, any Subsequent Election made under
the Plan shall result in the first payment with respect to which such Subsequent
Election is made being deferred for a period of five (5) years from the date
such payment would otherwise have been made; the payment and distribution of any
Excess Retirement Benefit and any Supplemental Retirement Benefit to which a
Part A Participant is entitled under the Plan shall in all cases be made
simultaneously; and the payment and distribution of such Excess Retirement
Benefit and Supplemental Retirement Benefit shall in no case commence or be made
prior to the commencement of payment of such Part A Participant’s Retirement
Plan Benefit.

 

D. Provided, further, that if the payment of the Retirement Plan Benefit to
which a Part A Participant is entitled for any reason does not commence on or
before his/her Normal SERP Benefit Commencement Date, or a then existing
Deferred SERP Benefit Commencement Date established for such Part A Participant
under the Plan, then in such event, subject to compliance with all nonqualified
deferred compensation plan requirements governing the Plan under Section 3.7,
below, such Part A Participant’s initial Election shall be followed and shall be
deemed for all purposes to be a Subsequent Election and to change the date of
distribution and payment of his/her Excess Retirement Benefit to a subsequent
Deferred SERP Benefit Commencement Date resulting from such Subsequent Election.

 

E. If a Part A Participant does not commence receiving his Retirement Plan
Benefit on his Normal SERP Benefit Commencement Date, and a Deferred SERP
Benefit Commencement Date is established for the payment of his/her Excess
Retirement Benefit, then upon commencement of payment of his/her Excess
Retirement Benefit on a Deferred SERP Benefit Commencement Date such Part A
Participant shall be entitled to receive an Excess Retirement Benefit Catch-Up
Payment on that Deferred SERP Benefit Commencement Date, if an to the extent the
payment of his/her Retirement Plan Benefit has commenced prior to such Deferred
SERP Benefit Commencement Date.

 

F. If a Part A Participant is a Key Employee his/her Excess Retirement Benefit
shall not commence being paid until after the end of the Key Employee Required
Deferral Period. In such a case the Part A Participant shall receive a Key
Employee Catch-Up Payment at the end of the Key Employee Required Deferral
Period and thereafter receive Excess Retirement Benefit monthly payments in
accordance with the Plan.

 

3.3 Subsequent Elections; Deferred SERP Benefit Commencement Date.
Notwithstanding anything to the contrary provided herein, if a Part A
Participant makes a Subsequent Election or is deemed to have made a Subsequent
Election to change the time of distribution or payment of such Part A
Participant’s Excess Retirement Benefit the Subsequent Election shall result in
a Deferred SERP Benefit Commencement Date being established for such Part A
Participant based upon the time of such Subsequent Election.

 

- 4 -



--------------------------------------------------------------------------------

A Part A Participant’s initial Election shall include his/her consent and
agreement, to all terms and provisions of the Plan with respect to any
Subsequent Election and the effect thereof with respect to the time and form of
payment of any Excess Retirement Benefit he/she is entitled to receive under the
Plan.

 

3.4 Vesting of Excess Retirement Benefit. A Part A Participant’s Excess
Retirement Benefit shall unconditionally vest in such Participant and become
nonforfeitable upon such Part A Participant’s completion of five (5) Years of
Service; provided, that the Excess Retirement Benefit shall not be vested and
nonforfeitable upon Retirement if the Group A Participant has not completed five
(5) Years of Service.

 

3.5 Disability. If a Part A Participant shall become Totally and Permanently
Disabled prior to Retirement and such total disability continues for more than
six (6) months, such Participant shall be entitled to receive an Excess
Retirement Benefit in the form and at the time he/she is entitled to his/her
Retirement Plan Benefit.

 

3.6 Death. In event of the death of a Part A Participant prior to his/her
Retirement, the Excess Retirement Benefit of such Part A Participant shall be
paid in the form and at the time his/her Retirement Plan Benefit is paid to
his/her Beneficiary after his/her death.

 

3.7 Nonqualified Deferred Compensation Plan Requirements. Notwithstanding
anything to the contrary expressed or implied herein, the deferral of all
Compensation under this Plan shall be subject to the requirements set forth in
Article XI, Section 11.1 of Part C of the Plan.

 

ARTICLE IV

BENEFICIARY

 

The Beneficiary of a Part A Participant’s Excess Retirement Benefit shall be the
beneficiary of such Part A Participant’s corresponding Retirement Plan Benefit.

 

ARTICLE V

LEAVE OF ABSENCE

 

If a Part A Participant is authorized by the Company for any reason, including
military, medical, or other, to take a leave of absence from employment, such
Part A Participant’s participation in Part A of the Plan shall remain in effect.

 

ARTICLE VI

ADMINISTRATION OF PART A OF THE PLAN

 

Except as otherwise expressly provided herein, this Part A of the Plan shall be
administered pursuant to the provisions of Part C of the Plan.

 

- 5 -



--------------------------------------------------------------------------------

 

PART B SUPPLEMENTAL RETIREMENT BENEFITS

 

ARTICLE I

PURPOSE AND SCOPE OF PART B

 

The provisions of Part B of the Plan shall establish and provide supplemental
retirement benefits to employees who are (i) in a select group of management or
highly compensated employees of the Company within the meaning of Sections
201(a)(2), 301(a)(3) and 401(a)(1) of ERISA, (ii) Officers of the Company, and
(iii) selected to participate in and receive Supplemental Retirement Benefits
pursuant to the terms and provisions of this Part B of the Plan. The
Supplemental Retirement Benefits provided to participants under Part B of the
Plan are separate and independent from Excess Retirement Benefits provided under
Part A of the Plan.

 

ARTICLE II

ELIGIBILITY AND PARTICIPATION

 

2.1 Eligibility for Selection. In order to be eligible to be selected as a Part
B Participant in the Plan, pursuant to Section 2.2 of this Article II, below, an
Employee must be an Officer of the Company, who is in a select group of
management or highly compensated employees of the Company, as determined by the
Chief Executive Officer, or in the case of the Chief Executive Officer, by the
Committee, in the Chief Executive Officer’s (or Committee’s, as applicable) sole
and absolute discretion. An eligible Employee/Officer may become a Part B
Participant in the Plan only by being selected pursuant to Section 2.2 of this
Article II, below.

 

2.2 Selection of Part B Participants in the Plan. In order to participate in
Part B of the Plan an eligible Employee/Officer must also be specifically
selected by the Chief Executive Officer, or in the case of the Chief Executive
Officer, by the Committee, to be a Part B Participant in the Plan., with such
selection to be in the Chief Executive Officer’s (or Committee’s, as applicable)
sole and absolute discretion. It is not intended by the Plan that every eligible
Employee/Officer is required to be, or necessarily will be selected to be a Part
B Participant in the Plan, and an eligible Employee/Officer who is not selected
to be a Part B Participant in the Plan, pursuant to this Section 2.2 shall not
be entitled to any benefit or payment under Part B of the Plan. An
Employee/Officer is who is so selected, shall, as a condition to participation,
complete and return to the Committee a duly executed written instrument
confirming his/her participation in Part B of the Plan under the terms and
conditions thereof, at the time and in the form prescribed by the Committee.

 

Provided, that no Employee/Officer, and who is a participant in the Prior Frozen
SERP or entitled to receive any benefit or payment under the Prior Frozen SERP
shall be selected to be a Part B Participant in the Plan; and it may be made a
condition to the selection of an eligible Employee/Officer to be a Part B
Participant that he/she shall have elected in writing to completely terminate
his/her participation in the Prior Frozen SERP and waive all his/her entitlement
to any benefit or payment under the Prior Frozen SERP; and notwithstanding
anything otherwise provided herein, any eligible Employee/Officer who becomes a
Part B Participant shall be deemed to consent to and agree that his/her

 

- 6 -



--------------------------------------------------------------------------------

participation in Part B of the Plan shall supersede and cancel any entitlement
he/she had to any benefit or payment under the Prior Frozen SERP.

 

2.3 Scope of Part B Participation. An Employee/Officer who is eligible and is
selected to be a Part B Participant in the Plan shall as a Part B Participant be
entitled solely to the rights and benefits provided under Part B of the Plan,
and such eligibility and participation shall not entitle such Employee/Officer
to participate in Part A of the Plan or receive any benefit thereunder;
provided, that an Employee/Officer may become a Part B Participant and a Part A
Participant under the Plan.

 

2.4 Documents, Forms, Confirming Participation and Benefits. An
Employee/Officer’s participation in Part B of the Plan may be confirmed in
writing in one or more written instruments in such form as the Committee, in its
sole discretion, prescribes, and which may, without limitation, include written
forms, agreements or other instruments made or signed to confirm that an
Employee/Officer acknowledges and accepts the terms and provisions of the Plan,
or to confirm adjustments in determination of a Part B Participant’s
Supplemental Retirement Benefit pursuant to Article V of Part B of the Plan.

 

2.5 Election to Defer Compensation. Each Employee/Officer who becomes a Part B
Participant in the Plan shall be required to sign and deliver to the Committee,
or its designee, a written Election related to the payment of his/her
Supplemental Retirement Benefit at the time or times specified by the Plan,
including any voluntary or deemed Subsequent Elections that occur pursuant to
the Plan subsequent to his/her Initial Participation Deferral Date. The written
Election of a Part B Participant shall be made on or before the expiration of
thirty (30) days after the Initial Participation Date of such Part A
Participant, and if or to the extent any Part B Participant shall fail to sign
and deliver such written Election within that time and in the manner prescribed
by the Committee he/she shall nevertheless be considered for all purposes, by
reason of his/her participation in the Plan, to have made an Election at his/her
Initial Participation Date to defer compensation in the manner provided for in
the Plan, and to have elected, agreed and consented to, and to have made any
elections, whether upon his/her Initial Participation Date or thereafter in
accordance with and subject to the terms and provisions of the Plan, including
without limitation, any Subsequent Elections, as provided for pursuant to
Article III of this Part B, below.

 

ARTICLE III

SUPPLEMENTAL RETIREMENT BENEFIT

 

3.1 Supplemental Retirement Benefit.

 

A. General. Subject to Section 3.1.D. of this Article III, below, the Company
shall pay or cause to be paid to such Part B Participant a Supplemental
Retirement Benefit, which shall be a monthly amount which when combined with the
Retirement Plan Benefit and existing pension benefits payable to the Part B
Participant under the Retirement Plan and any retirement plans (other than
401(k) plans) of any of the Part B Participant’s former employers, will be equal
to the product of the Part B Participant’s

 

- 7 -



--------------------------------------------------------------------------------

Final Average Earnings, multiplied by the Part B Participant’s Benefit Factor
Percentage at his/her Retirement under the Table in Section 3.1.B. of this
Article III, below, and then multiplied by the Part B Participant’s Service
Factor Percentage at his/her Retirement under the Table in Section 3.1.C. of
this Article III, below; subject to adjustment and reduction, if applicable,
pursuant to Section 3.1.E. of this Article III, below.

 

If an executed Plan Agreement by and between the Part B Participant and the
Company is not executed, or an executed Plan Agreement of a Part B Participant
does not state or specify a different amount, form and time of payment of a Part
B Participant’s Supplemental Retirement Benefit, then the Part B Participant
shall be entitled to receive a Supplemental Retirement Benefit in accordance
with this Section 3.1.

 

B. Benefit Factor Percentage. A Part B Participant’s Benefit Factor Percentage
shall be based upon his/her age at his/her Retirement, as follows:

 

Retirement Age

--------------------------------------------------------------------------------

  

Benefit Factor Percentage

--------------------------------------------------------------------------------

50 & under

   50%

51

   51%

52

   52%

53

   53%

54

   54%

55

   55%

56

   56%

57

   57%

58

   58%

59

   58.5%

60

   59%

61

   59.5%

62

   60%

63

   60%

64

   60%

65 & over

   60%

 

C. Service Factor Percentage. A Part B Participant’s Service Factor Percentage
shall be based upon his/her completed Years of Service at his/her Retirement, as
follows:

 

Years of Service

--------------------------------------------------------------------------------

  

Service Factor Percentage

--------------------------------------------------------------------------------

1

   5%

2

   10%

3

   15%

4

   20%

5

   25%

6

   30%

7

   35%

 

- 8 -



--------------------------------------------------------------------------------

Years of Service

--------------------------------------------------------------------------------

  

Service Factor

Percentage

--------------------------------------------------------------------------------

8

   40%

9

   45%

10

   50%

11

   55%

12

   60%

13

   65%

14

   70%

15

   75%

16

   80%

17

   85%

18

   90%

19

   95%

20 & over

   100%

 

D. Excess Retirement Benefit Offset. If a Part B Participant is also a Part A
Participant under the Plan and entitled to receive an Excess Retirement Benefit
under Part A of the Plan, the Supplemental Retirement Benefit of such Part B
Participant shall be offset and reduced by an amount equal to such Excess
Retirement Benefit, whichever is payable to such Part B Participant pursuant to
Part A of the Plan.

 

E. Adjustment of Retirement Benefit Payments; Early Commencement. The amount of
a Part B Participant’s Supplemental Retirement Benefit payments will be reduced
by reason of early commencement of payment thereof, based on the following table
depending upon the Part B Participant’s age when Supplemental Retirement Benefit
payments to the Part B Participant commence:

 

Part B Participant

Age At Commencement

--------------------------------------------------------------------------------

  

Early Commencement

Reduced

Payout Percentage Factor

--------------------------------------------------------------------------------

Under 50

   0

50

   50%

51

   55%

52

   60%

53

   65%

54

   70%

55

   75%

56

   80%

57

   85%

58

   90%

59

   95%

60

   97%

61

   99%

62 & over

   100%

 

- 9 -



--------------------------------------------------------------------------------

3.2 Payment of Supplemental Retirement Benefit. A. Subject to paragraphs B, C, D
and E of this Section 3.2, below, the Supplemental Retirement Benefit shall be
paid to the Part B Participant entitled thereto or his/her Beneficiary,
commencing on his/her Normal SERP Benefit Commencement Date, at the same time
and in the same form of benefit, and actuarially adjusted to the same extent, as
the corresponding Retirement Plan Benefit of such Part B Participant (or
Beneficiary, if applicable) is paid under the Retirement Plan.

 

B. Provided, that except in the case of and to the extent of a Key Employee
Required Deferral, a Part B Participant shall be entitled to make a Subsequent
Election to change the date of distribution and payment of his/her Supplemental
Retirement Benefit from his/her Normal SERP Benefit Commencement Date to the
Deferred SERP Benefit Commencement Date resulting from such election, if :

 

(i) he/she does not commence receiving his/her Retirement Plan Benefit on or
before his/her Normal SERP Benefit Commencement Date,

 

(ii) he/she makes a corresponding Subsequent Election with respect to the Excess
Retirement Benefit, if any, he/she is entitled to under Part A of the Plan, and

 

(iii) he/she delivers a written notification of such Subsequent Election to the
Committee, or its designee, in the form it prescribes, not less than twelve (12)
months prior to his/her Normal SERP Benefit Commencement Date.

 

The Committee, in its discretion, may allow a Part B Participant to make a
Subsequent Election as to any Deferred SERP Benefit Commencement Date
established for payment of his/her Supplemental Retirement Benefit under and
subject to the same conditions and requirements as set forth above in this
Section 3.2.B.

 

Provided, that notwithstanding the foregoing, a Subsequent Election deferral
will always occur pursuant to a Part B Participant’s initial Election in any
case in which he/she does not commence receiving his/her Retirement Plan Benefit
on his/her Normal SERP Benefit Commencement Date, in accordance with such
Election and paragraph D, of this Section 3.2., below, notwithstanding that no
other written notification is delivered by him/her pursuant to the foregoing
provisions.

 

C. Nothwithstanding anything to the contrary otherwise provided in the Plan or
in any Election or Subsequent Election of a Part B Participant, any Subsequent
Election made under the Plan shall result in the first payment with respect to
which such Subsequent Election is made being deferred to a Deferred SERP Benefit
Commencement Date that is for a period of five (5) years from the date such
payment would otherwise have been made; the payment and distribution of any
Supplemental Retirement Benefit and any Excess Retirement Benefit to which a
Part B Participant is entitled under the Plan shall in all cases be made
simultaneously; and the payment and distribution of such Supplemental Retirement
Benefit and Excess Retirement Benefit shall in no case commence or be made prior
to the commencement of payment of such Part B Participant’s Retirement Plan
Benefit.

 

- 10 -



--------------------------------------------------------------------------------

D. Provided, further, that if the payment of the Retirement Plan Benefit to
which a Part B Participant is entitled for any reason does not commence on or
before a then existing Deferred SERP Benefit Commencement Date, or a then
existing Deferred SERP Benefit Commencement Date established for such Part B
Participant under the Plan, then in such event, subject to compliance with all
nonqualified deferred compensation plan requirements governing the Plan under
Section 3.7, below, such Part B Participant’s initial Election shall be followed
and shall be deemed for all purposes to be a Subsequent Election to change the
date of distribution and payment of his/her Supplemental Retirement Benefit to a
subsequent Deferred SERP Benefit Commencement Date resulting from such
Subsequent Election.

 

E. If a Part B Participant does not commence receiving his Retirement Plan
Benefit on his/her Normal SERP Benefit Commencement Date, and a Deferred SERP
Benefit Commencement Date is established for the payment of his/her Supplemental
Retirement Benefit, then upon commencement of payment of his/her Supplemental
Retirement Benefit on his/her Deferred SERP Benefit Commencement Date such Part
B Participant shall be entitled to receive a Supplemental Retirement Benefit
Catch-Up Payment on that Deferred SERP Benefit Commencement Date, if and to the
extent the payment of his/her Retirement Plan Benefit has commenced prior to
such Deferred SERP Benefit Commencement Date.

 

F. If a Part B Participant is a Key Employee his/her Supplemental Retirement
Benefit shall not commence being paid until after the end of the Key Employee
Required Deferral Period. In such case the Part B Participant shall receive a
Key Employee Catch-Up Payment at the end of the Key Employee Required Deferral
Period and thereafter receive Supplemental Retirement Benefit monthly payments
in accordance with the Plan.

 

3.3 Subsequent Elections; Deferred SERP Benefit Commencement Date.
Notwithstanding anything to the contrary provided herein, if a Part B
Participant makes a Subsequent Election or is deemed to have made a Subsequent
Election to change such time of distribution or payment of such Part B
Participant’s Supplemental Retirement Benefit that Subsequent Election shall
result in a Deferred SERP Benefit Commencement Date being established for such
Part B Participant based upon the time of such Subsequent Election. A Part B
Participant’s initial Election shall include his/her consent and agreement, to
all terms and provisions of the Plan with respect to any Subsequent Election and
the effect thereof with respect to the time and form of payment of any
Supplemental Retirement Benefit he/she is entitled to receive under the Plan.

 

3.4 Vesting of Supplemental Retirement Benefit. Subject to Sections 3.6 and 3.7
of this Article III, below, a Part B Participant’s Supplemental Retirement
Benefit shall unconditionally vest in such Part B Participant and become
nonforfeitable upon the Part B Participant’s completion of five (5) Years of
Service; provided that the Supplemental Retirement Benefit shall not vest in a
Part B Participant at the time of, or by reason of his/her Retirement or under
any other circumstance if he/she has not completed five (5) Years of Service.

 

- 11 -



--------------------------------------------------------------------------------

3.5 Forfeitability of Retirement Benefit. Notwithstanding any provision to the
contrary expressed or implied herein, a Part B Participant’s right to receive a
Supplemental Retirement Benefit under the Plan and such Part B Participant’s
Plan Agreement shall be forfeited to the extent that such Supplemental
Retirement Benefit has not vested as described in Section 3.4 and the Part B
Participant’s Plan Agreement.

 

3.6 Death of Part B Participant. In the event of the death of a Part B
Participant prior to Retirement, an amount equal to fifty-five percent (55%) of
his/her vested Supplemental Retirement Benefit shall be paid to his/her
Beneficiary in the form and at the time his/her Retirement Plan Benefit is paid
after his/her death. Nonqualified Deferred Compensation Plan Requirements.
Notwithstanding anything to the contrary expressed or implied herein, the
deferral of all Compensation under this Plan shall be subject to the
requirements set forth in Article XI, Section 11.1 of Part C of the Plan.

 

ARTICLE IV

BENEFICIARY

 

The Beneficiary of a Part B Participant’s Supplemental Retirement Benefit shall
be the beneficiary of such Part B Participant’s Retirement Plan Benefit.

 

ARTICLE V

SUPPLEMENTAL RETIREMENT BENEFIT ADJUSTMENTS

 

The Committee shall be authorized to make and apply special adjustments in
determining the amount of a Part B Participant’s Supplemental Retirement
Benefit. Such adjustments may be made from time to time by the Committee for any
Part B Participant, and may include, without limitation, the granting or deemed
accrual of additional Years of Service, the waiver of an offset of retirement
benefits provided by a prior employer, or such other adjustments as the
Committee determines, in its sole discretion; provided, however, that no such
adjustment shall be effective until it is made and expressly acknowledged in
writing by the Committee.

 

ARTICLE VI

LEAVE OF ABSENCE

 

If a Part B Participant is authorized by the Company for any reason, including
military, medical, or other, to take a leave of absence from employment, such
Part B Participant’s Plan Agreement shall remain in effect.

 

ARTICLE VII

ADMINISTRATION OF PART B OF THE PLAN

 

Except as otherwise expressly provided herein, this Part B of the Plan shall be
administered pursuant to the provisions of Part C of the Plan.

 

- 12 -



--------------------------------------------------------------------------------

 

PART C

PLAN ADMINISTRATION AND MISCELLANEOUS PROVISIONS

 

ARTICLE I

PURPOSE AND SCOPE OF PART C

 

The purpose of Part C of the Plan is to establish and provide certain provisions
governing the administration, and interpretation and application of all the
provisions of the Plan. Unless otherwise expressly indicated, the terms and
provisions of Part C of the Plan shall be applicable to Part A, Part B and Part
C of the Plan.

 

ARTICLE II

DEFINITIONS AND CONSTRUCTION

 

2.1 Definitions. For purposes of Parts A, B and C of the Plan, the following
phrases or terms shall have the indicated meanings unless otherwise clearly
apparent from the context:

 

A. “Base Cash Compensation” shall mean the regular monthly salary paid to a
Participant by the Company before any deductions or exclusions for taxes or
other purposes, and excluding any vehicle allowance, incentives, commissions and
any other special pay.

 

B. “Beneficiary” shall mean the individual or individuals, or any trust or
trusts, or the estate of a Participant entitled to receive any benefits in
accordance with the terms of the Plan.

 

C. “Board of Directors” shall mean the Board of Directors of ONEOK, Inc., unless
otherwise indicated or the context otherwise requires.

 

(A) “Change in Control” shall mean to the extent provided by Treasury
Regulations issued under Code Section 409A, a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company.

 

D. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

E. “Committee” shall mean the Executive Compensation Committee of the Board of
Directors or such other Committee appointed to manage and administer the Plan
and individual Plan Agreements in accordance with the provisions of Article III
of this Part C of the Plan.

 

F. “Company” shall mean ONEOK, Inc., an Oklahoma corporation, or any division or
subsidiary thereof.

 

G. “Compensation” shall mean the Base and Short-Term Incentive Cash Compensation
from the Company paid to or deferred by a Participant during a calendar year.

 

- 13 -



--------------------------------------------------------------------------------

H. “Deferred Compensation” shall mean any Excess Retirement Benefit or
Supplemental Retirement Benefit to be paid to a Participant pursuant to the
Plan.

 

I. “Deferred Excess Retirement Benefit Payment” shall mean the amount of any
monthly Excess Retirement Benefit that is not paid to a Part A Participant for
any month during such Part A Participant’s SERP Retirement Benefits Deferral
Period.

 

J. “Deferred Retirement Plan Benefit Commencement Date” shall mean a Retirement
Plan Benefit Commencement Date that is later than a Participant’s Normal SERP
Benefit Commencement Date.

 

K. “Deferred Retirement Plan Benefit Election Date” shall mean the date a
Participant elects a Deferred Retirement Plan Benefit Commencement Date.

 

L. “Deferred SERP Benefit Commencement Date” shall mean with respect to a Part A
Participant or Part B Participant, the date that is five (5) years after such
Participant’s Normal SERP Benefit Commencement Date, or any existing Deferred
SERP Benefit Commencement Date established under the Plan with respect to such
Participant, as to which the Participant has made a Subsequent Election under
the terms and provisions of the Plan.

 

M. “Deferred Supplemental Retirement Benefit Payment” shall mean the amount of
any monthly Supplemental Retirement Benefit that is not paid to a Part B
Participant for any month during such Part B Participant’s Supplemental
Retirement Benefits Deferral Period.

 

N. “Disabled” shall mean that a Participant is unable to engage in substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or is, by reason of
any medically determinable physical or mental impairment which can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident or health plan covering Employees of the Company.

 

O. “Effective Date” shall mean the effective date of the Plan, January 1, 2005.

 

P. “Election” shall mean the initial Election of a Participant to defer Deferred
Compensation to the Participant for services performed for a Plan Year or other
period pursuant to the Plan, which shall be on or before the expiration of
thirty (30) days after the Initial Participation Date of such Participant.

 

Q. “Election Date” shall mean the date of the Election of a Part A Participant
or Part B Participant that is made or deemed made pursuant to the terms of the
Plan.

 

R. “Employee” shall mean any person who is in the regular full-time employment
of the Company or is on authorized leave of absence therefrom, as

 

- 14 -



--------------------------------------------------------------------------------

determined by the personnel rules and practices of the Company. The term does
not include persons who are retained by the Company solely as consultants or
under contract.

 

S. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

T. “Excess Retirement Benefit” shall mean an amount equal the difference between
(i) the Retirement Plan Benefit to which the Part A Participant would be
entitled under the Retirement Plan if such Retirement Plan Benefit was computed
without the restrictions or limitations imposed by Sections 401(a)(17) and
415(b) of the Code as now or hereafter in effect, less (ii) the amount of
Retirement Plan Benefit payable to the Part A Participant under the Retirement
Plan.

 

U. “Excess Retirement Benefit Catch-Up Payment” means a payment equal to the
amount of each monthly Deferred Excess Retirement Benefit Payment, if any, to
which a Part A Participant is entitled between the such Part A Participant’s
Retirement Plan Benefit Commencement Date and his/her Deferred SERP Benefit
Commencement Date.

 

V. “Final Average Earnings” shall mean the average of the highest thirty-six
(36) consecutive months Compensation during the last sixty (60) month period of
an Employee’s employment with the Company.

 

W. “Fixed Schedule” shall mean the distribution or payment of compensation
deferred under the Plan in a fixed schedule of distributions or payments that
are determined and fixed at the time the deferral of such Compensation is first
elected by the Participant.

 

X. “Initial Participation Date” shall mean the date an Employee or Officer first
becomes a Part A Participant and/or Part B Participant in the Plan.

 

Y. “Key Employee” shall mean an Employee who is (i) an officer of the Company
having annual Compensation greater than $130,000 (adjusted for inflation at the
same time and in the same manner as is provided for in Code Section 416(i) and
limited to 50 Employees of the Company, (ii) a 5-percent owner of the Company,
and (iii) a 1-percent owner of the Company having annual Compensation from the
Company greater than $150,000.

 

Z. “Key Employee Catch-Up Payment” shall mean a lump sum payment equal to all
regularly scheduled Excess Retirement Benefit and/or Supplemental Retirement
Benefit monthly payments to which an Part A Participant or Part B Participant is
entitled to under the Plan but which are not paid on and after the commencement
of payment of his/her Retirement Plan Benefit because of a Key Employee Required
Deferral Period.

 

AA. “Key Employee Required Deferral Period” shall mean the deferral of payment
and distribution of an Excess Retirement Benefit or a Supplemental Retirement

 

- 15 -



--------------------------------------------------------------------------------

Benefit with respect to a Part A Participant or Part B Participant,
respectively, until a date which is six (6) months after the date of the
Separation from Service of such Participant.

 

BB. “Normal SERP Benefit Commencement Date” shall mean as to any Part A
Participant or Part B Participant, the first day of the calendar month next
following the date of occurrence of both (i) such Participant’s Separation from
Service with the Company, and (ii) such Participant’s attainment of age fifty
(50).

 

CC. “Officer” shall mean a person who is an elected officer of the Company.

 

DD. “Part A Participant” shall mean an Employee who is selected to participate
in Part A of the Plan in accordance with the provisions of Article II of Part A
of the Plan.

 

EE. “Part B Participant” shall mean an Employee who is selected and elects to
participate in Part B of the Plan in accordance with the provisions of Article
II of Part B of the Plan.

 

FF. “Performance-Based Compensation shall mean Compensation that is conditioned
upon or subject to meeting certain requirements similar to those under Code
Section 162(m), as more particularly provided for in Treasury Regulations issued
under Code Section 409A.

 

GG. “Plan Agreement” shall mean a form of written agreement which is entered
into by and between the Company and an Employee selected to become a Participant
as a condition to participation in the Plan as provided in Sections 2.2 and 2.4
of Article II of Part B of the Plan.

 

HH. “Plan” shall mean this ONEOK, Inc. 2005 Supplemental Executive Retirement
Plan as embodied herein and as amended from time to time.

 

II. “Prior Frozen SERP” shall mean the separate preexisting ONEOK, Inc.
Supplemental Executive Retirement Plan, terminated and frozen by the Board of
Directors effective December 31, 2004.

 

JJ. “Rabbi Trust” shall mean the trust created to hold assets which will be used
to pay the benefits provided hereunder, as provided in Section 5.4 of Article V
of this Part C of the Plan.

 

KK. “Retirement” and “Retire” shall mean termination of an Employee’s employment
with the Company, other than termination of employment as a result of death of
the Employee, irrespective of whether or not the Employee is considered to have
retired under the Retirement Plan or for any other purpose at the time of
his/her termination of employment with the Company.

 

LL. “Retirement Age” shall mean the retirement age of a Participant specified in
the Participant’s Plan Agreement and the Plan.

 

- 16 -



--------------------------------------------------------------------------------

MM. “Retirement Plan” shall mean the Retirement Plan for Employees of ONEOK,
Inc. and Subsidiaries.

 

NN. “Retirement Plan Benefit” shall mean the benefit or benefits to which a Part
B Participant is entitled under the Retirement Plan.

 

OO. “Retirement Plan Benefit Commencement Date” means the date a Participant
commences receiving payments of his/her Retirement Benefits under the Retirement
Plan.

 

PP. “Separation from Service” shall mean the termination of a Participant’s
employment with the Company.

 

QQ. “SERP Retirement Benefits Payments Deferral Period” means the period of time
commencing on a Part A Participant’s or a Part B Participant’s Retirement Plan
Benefit Commencement Date and ending on such Part B Participant’s Deferred SERP
Benefit Commencement Date.

 

RR. “Service” shall mean employment of a Participant by the Company as a regular
full-time employee.

 

SS. “Short-Term Incentive Cash Compensation” shall mean any payment by the
Company under the ONEOK, Inc. Annual Employee Incentive Plan, the ONEOK, Inc.
Annual Officer Incentive Plan, or any other incentive or commission plan
established by the Company to pay employees additional cash compensation to
reward performance, except that any payment by the Company under the ONEOK
Energy Services Company, II Incentive Plan shall not be considered or treated as
Short-Term Incentive Cash Compensation.

 

TT. “Specified Time” shall mean a specified date at which Deferred Compensation
deferred by a Participant pursuant to the Plan is required to be distributed or
paid and which is specified at the time the deferral of such Deferred
Compensation is initially elected by the Participant.

 

UU. “Subsequent Election” shall mean an election made by a Participant with
respect to the time or form of distribution of payment Deferred Compensation
deferred under the Plan that is made at any time after his/her Election with
respect to such Deferred Compensation.

 

VV. “Supplemental Retirement Benefit” shall mean the supplemental retirement
benefit to be paid to a Part B Participant pursuant to Article III and other
applicable provisions of Part B of the Plan.

 

WW. “Supplemental Retirement Benefit Catch-Up Payment” means a payment equal to
the amount of each monthly Deferred Supplemental Retirement Benefit Payment, if
any, to which a Part B Participant is entitled and which is not paid to such
Part B Participant during the period between such Part B Participant’s
Retirement Plan Benefit Commencement Date and his/her Deferred SERP Benefit
Commencement Date.

 

- 17 -



--------------------------------------------------------------------------------

XX. “Totally and Permanently Disabled” means when, on the basis of medical
evidence, it is determined that a Participant:

 

(a) is totally disabled so as to be prevented from any comparable employment
with the Company, including a disability resulting from an occupational cause;
and

 

(b) will be disabled permanently.

 

YY. “Unforeseeable Emergency” shall mean a sever financial hardship to the
Participant resulting from illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary circumstances arising as a result of events beyond the
control of the Participant, and it is intended and directed with respect to any
such Unforeseeable Emergency that any amounts distributed under the Plan by
reason thereof shall not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship.

 

ZZ. “Years of Service” shall include each full year, but not any portion of a
year, during which the Participant has been employed by the Company or any
division or subsidiary thereof.

 

2.2 Construction. The singular when used herein may include the plural unless
the context clearly indicates to the contrary. The words “hereof”, “herein”,
“hereunder”, and other similar compounds of the word “here” shall mean and refer
to the entire Plan and not to any particular provision or section. Whenever the
words “Article” or “Section” are used in the Plan, or a cross reference to an
“Article” or “Section” is made, the Article or Section referred to shall be an
Article or Section of the same Part of the Plan unless otherwise specified.

 

2.3 Plan Purpose. The Plan is intended to be an unfunded deferred compensation,
excess and supplemental retirement benefit plan established and maintained for a
select group of management and highly compensated employees of the Company
within the meaning of Sections 201(2) and (7), 301(a)(3), (9) and 401(a)(1) of
ERISA, as provided under the respective provisions of Part A and Part B of the
Plan, and the Company intends that any Participant or Beneficiary shall have the
status of an unsecured creditor as to the Plan or any trust, fund or other
arrangement established under or with respect to the Plan, and the Plan shall be
construed, interpreted and administered in accordance with such intended
purpose.

 

ARTICLE III

COMMITTEE

 

3.1 Appointment of Committee.

 

- 18 -



--------------------------------------------------------------------------------

The general administration of the Plan, including all provisions of Part A and
Part B of the Plan, and any Plan Agreements executed hereunder, as well as
construction and interpretation thereof, shall be vested in the Committee, the
number and members of which shall be designated and appointed from time to time
by, and shall serve at the pleasure of, the Board of Directors. Any such member
of the Committee may resign by notice in writing filed with the Board of
Directors. Vacancies shall be filled promptly by the Board of Directors.

 

3.2 Committee Officials. The Board of Directors may designate one of the members
of the Committee as Chairman and may appoint a secretary who need not be a
member of the Committee. The secretary shall keep minutes of the Committee’s
proceedings and all data, records, and documents relating to the Committee’s
administration of the Plan and any Plan Agreements executed hereunder. The
Committee may appoint from its number such subcommittees with such powers as the
Committee shall determine and may authorize one or more of its members or any
agent to execute or deliver any instrument or make any payment on behalf of the
Committee.

 

3.3 Committee Action. All resolutions or other actions taken by the Committee
shall be by the vote of a majority of those present at a meeting at which a
majority of the members are present, or in writing by all the members at the
time in office if they act without a meeting.

 

3.4 Committee Rules and Powers. Subject to the provisions of the Plan, the
Committee may from time to time establish rules, forms, and procedures for the
administration of the Plan, including Plan Agreements. Except as herein
otherwise expressly provided, the Committee shall have the exclusive right to
interpret the Plan and any Plan Agreements, and to decide any and all matters
arising thereunder or in connection with the administration of the Plan and any
Plan Agreements, and it shall endeavor to act, whether by general rules or by
particular decisions, so as not to discriminate in favor of or against any
person. The Committee shall have the exclusive right to determine if a
Participant has become Totally and Permanently Disabled with respect to a
Participant (consistent with the Plan’s definition of the term), such
determinations to be made on the basis of such medical and/or other evidence
that the Committee, in its sole and absolute discretion, may require. Such
decisions, actions, and records of the Committee shall be conclusive and binding
upon the Company, the Participants, and all persons having or claiming to have
rights or interests in or under the Plan.

 

3.5 Reliance on Certificates, etc. The members of the Committee and the Officers
and Directors of the Company shall be entitled to rely on all certificates and
reports made by any duly appointed accountants, and on all opinions given by any
duly appointed legal counsel. Such legal counsel may be counsel for the Company.

 

3.6

Liability of Committee. No member of the Committee shall be liable for any act
or omission of any other member of the Committee, or for any act or omission on
his part, excepting only his own willful misconduct. The Company shall indemnify
and save harmless each member of the Committee against any and all expenses and
liabilities

 

- 19 -



--------------------------------------------------------------------------------

 

arising out of membership on the Committee, excepting only expenses and
liabilities arising out of a Committee member’s own willful misconduct. Expenses
against which a member of the Committee shall be indemnified hereunder shall
include, without limitation, the amount of any settlement or judgment, costs,
counsel fees, and related charges reasonably incurred in connection with a claim
asserted, or a proceeding brought, or settlement thereof. The foregoing right of
indemnification shall be in addition to any other rights to which any such
member may be entitled.

 

3.7 Determination of Benefits. In addition to the powers hereinabove specified,
the Committee shall have the power to compute and certify, under the Plan and
any Plan Agreement, the amount and kind of benefits from time to time payable to
Participants and their Beneficiaries, and to authorize all disbursements for
such purposes.

 

3.8 Information to Committee. To enable the Committee to perform its functions,
the Company shall supply full and timely information to the Committee on all
matters relating to the compensation of all Participants, their retirement,
death, or other cause for termination of employment, and such other pertinent
facts as the Committee may require.

 

ARTICLE IV

ADOPTION OF PLAN BY SUBSIDIARY,

AFFILIATED OR ASSOCIATED COMPANIES

 

Any corporation which is a subsidiary of the Company may, with the approval of
the Board of Directors, adopt the Plan and thereby come within the definition of
Company in Article I of Part C of the Plan.

 

ARTICLE V

SOURCE OF BENEFITS

 

5.1 Benefits Payable. Excess Retirement Benefits and Supplemental Retirement
Benefits payable hereunder shall be paid exclusively from the general assets of
the Company or the Rabbi Trust to be established pursuant to Section 5.4 of this
Article V; provided, that no person entitled to payment hereunder shall have any
claim, right, security interest, or other interest in any fund, trust, account,
insurance contract, or asset of the Company which may be looked to for such
payment. The Company’s liability for the payment of benefits hereunder shall be
evidenced only by the Plan and each Plan Agreement entered into between the
Company and a Participant.

 

5.2

Investments to Facilitate Payment of Benefits. Although the Company is not
obligated to invest in any specific asset or fund, or purchase any insurance
contract, in order to provide the means for the payment of any Supplemental
Retirement Benefits under the Plan, the Company may elect to do so, and, in such
event, no Participant shall have any interest whatever in such asset, fund, or
insurance contract. In the event the Company elects to purchase or causes to be
purchased insurance contracts on the life of a Participant as a means for
making, offsetting, or contributing to any payment, in full or in part, which
may become due and payable by the Company under the Plan or a Participant’s Plan
Agreement, such Participant agrees to cooperate in the securing of life
insurance on his/her life by furnishing such information as the Company and the

 

- 20 -



--------------------------------------------------------------------------------

 

insurance carrier may require, including the results and reports of previous
Company and other insurance carrier physical examinations as may be requested,
and taking any other action which may be requested by the Company and the
insurance carrier to obtain such insurance coverage. If a Participant does not
cooperate in the securing of such life insurance, the Company shall have no
further obligation to such Participant under the Plan.

 

5.3 Ownership of Insurance Contracts. The Company shall be the sole owner of any
insurance contracts acquired on the life of a Participant with all incidents of
ownership therein, including, but not limited to, the right to cash and loan
values, dividends, if any, death benefits, and the right to termination thereof,
and a Participant shall have no interest whatsoever in such contracts, if any,
and shall exercise none of the incidents of ownership thereof. Provided,
however, the Company may assign any such insurance contracts to the trustee of
the Rabbi Trust.

 

5.4 Trust for Payment of Supplemental Retirement Benefits. The Company shall
create or utilize a Rabbi Trust for the purpose of facilitating any retirement
benefits payable hereunder. Such trust will be funded to provide the applicable
vested Excess Retirement Benefits and Supplemental Retirement Benefits payable
under the Plan upon the occurrence of any of the following events:

 

a) At the Retirement of, and commencement of payment of an Excess Retirement
Benefit or a Supplemental Retirement Benefit to a Plan Participant;

 

b) Upon a decision by the Committee, or by the Board of Directors; or

 

c) Upon a Change in Control.

 

Such funding may be in the form of single premium annuities, or an amount
sufficient for the trustee to purchase single premium annuities, or life
insurance policies or contracts insuring the lives of Participants, as the case
may be, from qualified and financially sound insurance companies, and such other
forms or types of investments the Company may select from time to time to
provide the applicable vested Excess Retirement Benefits and Supplemental
Retirement Benefits payable under the Plan and Plan Agreements. Such funding and
the purchase of insurance, if any, will not relieve the Company of its
obligations to pay or cause to be paid the benefits hereunder.

 

The Rabbi Trust may be maintained and administered to also provide for the
funding of payment of amounts payable to participants in other deferred
compensation and benefit plans of the Company. The funding, investments and
administration of the Rabbi Trust in connection with such other separate plan or
plans shall be separately administered and accounted for as determined to be
necessary and appropriate by the Company and trustee pursuant to the terms of
the Rabbi Trust. It shall be permissible for the trustee to invest funds of the
Rabbi Trust in one or more forms of investment that is common to plans being
funded thereunder.

 

The Rabbi Trust shall be a grantor trust of which the Company is the grantor
within the meaning of the Code. The principal of the Rabbi Trust and any
earnings thereon shall be

 

- 21 -



--------------------------------------------------------------------------------

held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of Part A Participants and/or Part B
Participants in the Plan and general creditors of the Company as specified
hereinbelow and in the trust instrument. Part A Participants and Part B
Participants in the Plan and their Beneficiaries shall have no preferred claim
on, or any beneficial ownership in any assets of the Rabbi Trust; and any rights
created under the Plan or any Plan Agreements, and the Rabbi Trust are to be
made unsecured contractual rights of Part A Participants and Part B Participants
(and their Beneficiaries, if applicable) against the Company; and assets held by
the Rabbi Trust will be subject to the claims of the Company’s general creditors
under federal and state law in the event of insolvency of the Company.

 

ARTICLE VI

TERMINATION OF EMPLOYMENT

 

Neither the Plan nor any Plan Agreement with a Participant hereunder, either
singly or collectively, in any way obligate the Company, or any subsidiary of
the Company, to continue the employment of a Part A Participant or a Part B
Participant with the Company, or any subsidiary of the Company, nor does either
limit the right of the Company or any subsidiary of the Company at any time and
for any reason to terminate such Part A Participant’s or Part B Participant’s
employment. Termination of a Part A Participant’s or Part B Participant’s
employment with the Company, or any subsidiary of the Company, for any reason,
whether by action of the Company, subsidiary, or such a Part A Participant or
Part B Participant, shall immediately terminate such Participant’s participation
in the Plan and any such Participant’s Plan Agreement, and all further
obligations of either party thereunder, except as may be provided in Article
VIII of this Part C, and the Participant’s Plan Agreement. In no event shall the
Plan or a Plan Agreement, either singly or collectively, by their terms or
implications constitute an employment contract of any nature whatsoever between
the Company, or any subsidiary, and a Part A Participant or Part B Participant.

 

ARTICLE VII

TERMINATION OF PARTICIPATION

 

A Part A Participant and a Part B Participant reserves the right to terminate
participation in the Plan and any such Participant’s Plan Agreement at any time
by giving the Company written notice of such termination not less than 30 days
(i) prior to the anniversary date of any contract or contracts of insurance on
the life of such Part A Participant or Part B Participant which may be in force
and utilized by the Company in connection with the Plan, or (ii) prior to the
date a Part A Participant or Part B Participant selects for termination if no
insurance contract is in effect.

 

ARTICLE VIII

TERMINATION, AMENDMENT, MODIFICATION,

OR SUPPLEMENT OF THE PLAN

 

8.1

Amendment or Termination. Subject to Section 8.2, below, the Company reserves
the right to amend, modify, supplement, or terminate the Plan, wholly or
partially, from time to time, and at any time. The Company likewise reserves the
right to amend, modify, or

 

- 22 -



--------------------------------------------------------------------------------

 

supplement any Plan Agreement, wholly or partially, from time to time. Such
right to amend, modify, supplement, or terminate the Plan or any Plan Agreement,
as the case may be, shall be exercised for the Company by the Board of
Directors; provided, that the Committee shall also be authorized to amend or
modify the terms and provisions of the Plan, or a Plan Agreement, except that
any amendment or modification of the Plan or Plan Agreement that changes the
form or amount of any payment or benefit provided for under the Plan shall be
made only by action of the Board of Directors; provided further, in the event of
a Change in Control of the Company, for a period of two (2) years after the date
of such Change of Control the surviving corporation may terminate or amend the
Plan only by substitution by such corporation of another plan or program, or by
amendments to the Plan, which provide benefits no less favorable to the Part A
Participants or Part B Participants of this Plan; and upon the expiration of
such two (2) year period such surviving corporation may thereafter terminate or
amend the Plan or any such substituted plan subject in any case to Section 8.2,
below.

 

8.2 Rights and Obligations Upon Amendment, Termination. The following terms and
conditions shall govern the rights and obligations of a Part A Participant or
Part B Participant and the Company (including any surviving corporation in event
of a Change of Control), respectively, with respect to the amendment or
termination of the Plan.

 

A. Notwithstanding anything to the contrary expressed or provided in the Plan or
any Plan Agreement of a Part A Participant or Part B Participant, no amendment,
modification or termination of the Plan, shall decrease a Part A Participant’s
or Part B Participant’s accrued Excess Retirement Benefit or Supplemental
Retirement Benefit, as applicable. For purposes of this Paragraph A., a Plan
amendment which has the effect of decreasing a Part A Participant’s or Part B
Participant’s accrued Excess Retirement Benefit or Supplemental Retirement
Benefit, as the case may be, or eliminating any optional form of payment of a
Participant’s accrued Excess Retirement Benefit or Supplemental Retirement
Benefit, with respect to benefits attributable to service before the amendment
shall be treated as reducing an accrued Excess Retirement Benefit or
Supplemental Retirement Benefit. If a vesting schedule under the Plan or any
Plan Agreement is amended, a Part A Participant’s and Part B Participant’s
non-forfeitable percentage, determined as of the later of the date such
amendment is adopted or the date it becomes effective, will not be less than the
percentage computed under Part A and Part B of the Plan, as applicable, without
regard to such amendment.

 

B. Except as provided in paragraph A of this Section 8.2, upon the termination
of the Plan by the Board of Directors, or a termination of the Plan Agreement of
a Participant, in accordance with the provisions for such termination, neither
the Plan nor the Plan Agreement shall be of any further force or effect, and no
party shall have any further obligation under either the Plan or any Plan
Agreement so terminated, except as provided in the Plan or Plan Agreement with
respect to accrued benefits at the time of such termination or as elsewhere
provided in the Plan.

 

C. For purposes of paragraphs A and B of this Section 8.2, the term “Plan” shall
also mean and include any substituted plan that may be established in event of a
Change of Control as described in Section 8.1, above, and the terms “Excess
Retirement

 

- 23 -



--------------------------------------------------------------------------------

 

Benefit” and “Supplemental Retirement Benefit” shall also mean and include any
benefit provided for under such a substituted plan.

 

ARTICLE IX

TREATMENT OF BENEFITS

 

The Excess Retirement Benefit provided for a Part A Participant and the
Supplemental Retirement Benefit provided for a Part B Participant under the Plan
and/or under any Plan Agreement are in addition to any other benefits available
to such Participant under any other Plan, plan or agreement of the Company for
its Employees and the Participants, and, except as may be otherwise expressly
provided for, the Plan and Plan Agreements entered into hereunder shall
supplement and shall not supersede, modify, or amend any other Plan, plan or
agreement of the Company. The Excess Retirement Benefits and Supplemental
Retirement Benefits under the Plan and/or Plan Agreements entered into hereunder
shall not be considered compensation for the purpose of computing contributions
or benefits under any plan maintained by the Company, or any of its
subsidiaries, which is qualified under Section 401(a) of the Code.

 

ARTICLE X

RESTRICTIONS ON ALIENATION OF BENEFITS

 

No Excess Retirement Benefit or Supplemental Retirement Benefit under the Plan
or a Plan Agreement shall be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance, or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge the same shall be void. No
Excess Retirement Benefit Supplemental Retirement Benefit under the Plan or
under any Plan Agreement shall in any manner be liable for or subject to the
debts, contracts, liabilities, or torts of the person entitled to such thereto.
If any Part A Participant or Part B Participant under the Plan or a Plan
Agreement should become bankrupt or attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge any right to a benefit under the Plan or
under any Plan Agreement, then such right or benefit shall, in the discretion of
the Committee, cease, and in such event, the Committee may, but shall have no
duty to hold or apply the same or any part thereof for the benefit of such Part
A Participant or Part B Participant, or his/her Beneficiary, in such portion as
the Committee, in its sole and absolute discretion, may deem proper.

 

ARTICLE XI

MISCELLANEOUS

 

11.1 Deferral of Compensation Requirements.

 

The following requirements stated in this Section 11.1 shall apply to the Plan,
to all Elections or Subsequent Elections made by Participants under the Plan,
and to all distributions and payments made pursuant to the Plan.

 

A. Any Compensation deferred under the Plan shall not be distributed earlier
than

 

(a) Separation from Service of the Participant,

 

- 24 -



--------------------------------------------------------------------------------

(b) the date the Participant becomes Disabled,

 

(c) death of the Participant,

 

(d) a Specified Time (or pursuant to a Fixed Schedule) specified under the Plan
at the date of deferral of such Compensation,

 

(e) a Change in Ownership or Control, or

 

(f) the occurrence of an Unforeseeable Emergency.

 

B. Notwithstanding the foregoing, in the case of a Participant who is a Key
Employee, no distribution shall be made before the date which is six (6) months
after the date of the Participant’s Separation from Service, or, if earlier, the
date of death of such Participant.

 

C. No acceleration of the time or schedule of any distribution or payment under
the Plan shall be permitted or allowed, except to the extent provided in
Treasury Regulations issued under Code Section 409A.

 

If the Plan, or the Committee acting pursuant to the Plan, permits under any
Subsequent Election by a Participant a delay in a payment or a change in the
form of payment of Compensation deferred under the Plan, such Subsequent
Election shall not take effect until at least twelve (12) months after the date
on which it is made. In the case of a Subsequent Election related to a payment
to be made upon Separation from Service of a Participant, at a Specified Time or
pursuant to a Fixed Schedule, or upon a Change in Ownership or Control, the
first payment with respect to which such Subsequent Election is made shall be
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been made; and any such Subsequent Election related to a
payment at a Specified Time or pursuant to a Fixed Schedule may not be made less
than twelve (12) months prior to the date of the first scheduled payment to
which it relates.

 

11.2  Execution of Receipts and Releases. Any payment to a Participant, a
Participant’s legal representative, or Beneficiary in accordance with the
provisions of the Plan or any Plan Agreement executed hereunder shall, to the
extent thereof, be in full satisfaction of all claims hereunder against the
Company. The Company may require such Participant, legal representative, or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefor in such form as it may determine.

 

11.3  No Guarantee of Interests. Neither the Committee nor any of its members
guarantees the payment of any amounts which may be or becomes due to any person
or entity under the Plan or any Plan Agreement executed hereunder. The liability
of the Company to make any payment under the Plan or any Plan Agreement executed
hereunder is limited to the then available assets of the Company and the Rabbi
Trust established under Section 5.4 of this Part C.

 

11.4 

Company Records. Records of the Company as to a Participant’s employment,
termination of employment and the reason therefor, reemployment, authorized
leaves of

 

- 25 -



--------------------------------------------------------------------------------

 

absence, and compensation shall be conclusive on all persons and entities,
unless determined to be incorrect.

 

11.5  Evidence. Evidence required of anyone under the Plan and any Plan
Agreement executed hereunder may be by certificate, affidavit, document, or
other information which the person or entity acting on it considers pertinent
and reliable, and signed, made, or presented by the proper party or parties.

 

11.6  Notice. Any notice which shall be or may be given under the Plan or a Plan
Agreement executed hereunder shall be in writing and shall be mailed by United
States mail, postage prepaid. If notice is to be given to the Company, such
notice shall be addressed to the Company at:

 

100 West Fifth Street

Tulsa, Oklahoma 74103

 

and marked to the attention of the Secretary, Supplemental Executive Retirement
Plan Administrative Committee; or, if notice to a Participant, addressed to the
address shown on such Participant’s most recent employment file with the
Company.

 

11.7  Change of Address. Any party may, from time to time, change the address to
which notices shall be mailed by giving written notice of such new address.

 

11.8  Effect of Provisions. The provisions of the Plan and of any Plan Agreement
executed hereunder shall be binding upon the Company and its successors and
assigns, and upon a Participant, the Participant’s Beneficiary, assigns, heirs,
executors, and administrators.

 

11.9  Headings. The titles and headings of Articles and Sections are included
for convenience of reference only and are not to be considered in the
construction of the provisions hereof or any Plan Agreement executed hereunder.

 

11.10  Governing Law. All questions arising with respect to the Plan and any
Plan Agreement executed hereunder shall be determined by reference to the laws
of the State of Oklahoma in effect at the time of their adopting and execution,
respectively.

 

- 26 -



--------------------------------------------------------------------------------

11.11  Effective Date. Except to the extent explicitly stated otherwise herein,
the terms and provisions of this amended and restated Plan shall be effective
January 1, 2005.

 

ONEOK, Inc. By:        

David Kyle

   

Chairman of the Board,

   

Chief Executive Officer and President

 

Attested by:   

(Secretary)

 

- 27 -